DETAILED ACTION

Claim(s) 21-40 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary

A proposed amendment was submitted for applicant’s consideration. Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Brannon McKay (Reg. No. 57,491) on February 24, 2022.

The application has been amended as follows:

Claim 21. (Currently Amended) A method comprising: 
for application communication between a user device and an application server over a mobile network, generating a quality metric prediction for each of a plurality of future time periods, each quality metric prediction identifying:
the future time period of the plurality of future time periods, and
at least one of:
a predicted link quality metric or a predicted change in a link quality metric for the application communication for the future time period; and
a predicted average link quality metric for the application communication for a period including the future time period; and 
providing the generated quality metric prediction to at least one of the application server and the user device,
wherein the quality metric prediction is generated for at least two future time periods.

Allowable Subject Matter

Claim(s) 21-40 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently presented claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.

	Svennebring et al. (US 2019/0036630 A1) discloses system and techniques for radio link quality prediction. A mobile device may receive a device registration. Motion data for the 

The prior art of record does not disclose or suggest either singly or in combination the future time period of the plurality of future time periods, and at least one of: a predicted link quality metric or a predicted change in a link quality metric for the application communication for the future time period; and a predicted average link quality metric for the application communication for a period including the future time period; and providing the generated quality metric prediction to at least one of the application server and the user device, wherein the quality metric prediction is generated for at least two future time periods.
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        3.1.2022